Title: To James Madison from Joseph Anderson, 12 July 1813
From: Anderson, Joseph
To: Madison, James


Sir
July 12th. 1813
The Committee to whom was referd the Nomination of Albert Gallatin to be one of the Envoys Extraordinary, and Ministers Plenipotentiary, to negotiate and Sign a Treaty of peace with Great Brittain, under the Mediation of the Emperor of Russia, to negotiate and sign a treaty of commerce with Great Brittain, and to negotiate and Sign a Treaty of commerce with Russia, Together with the Message of the President of the 7th June—have directed me, to inclose to you, a Copy of two Resolutions, passed by the Senate, and to request, that you will be pleased to appoint Such time to receive the Committee, as may entirely comport with your own convenience.
The Committee Sincerely lament, that your indisposition for Some time past, has been Such, as wou’d have rendered it improper, to have adress’d you upon this Subject, at an earlier period, and are now much gratified to learn, that you are again so far restored to your health, as to be enabled to attend to your official duties. Accept my best wishes, for a full and perfect restoration of your health and assurance of my high respect
Jos. Anderson—Chairmanof the Committee
